Appeal from so much of an order, Supreme Court, New York County (Walter Tolub, J.), entered April 5, 2000, as granted first and second third-party defendants’ motions for summary judgment and dismissing the third-party and second third-party complaints, unanimously dismissed, without costs.
Inasmuch as defendants and third-party plaintiffs, in an unappealed portion of the aforementioned order, were granted summary judgment dismissing the main action against them, they have been afforded complete relief and cannot claim to be aggrieved by the portion of the same order from which they purport to appeal (see, CPLR 5511; T.D. v New York State Off. of Mental Health, 91 NY2d 860); the fate of their third-party claims for indemnification and contribution can be of no legal significance to them since they face no prospect of liability in the main action. Concur — Nardelli, J. P., Mazzarelli, Andrias, Ellerin and Rubin, JJ.